Citation Nr: 0527085	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  04-24 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to Vocational Rehabilitation under the United 
States Code, Tile 38, Chapter 31.  

(The issues of entitlement to service connection for a 
chronic left ankle disability, a chronic left shoulder 
disability, a chronic low back disability, and a chronic 
groin disability are addressed in a separate Board 
decision/remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from March 1986 to May 1988, 
as well as active duty for training and inactive duty 
training.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Vocational 
Rehabilitation and Counseling Division of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In view of the Board's grant of service connection for a low 
back disability and its remand of the issues of service 
connection for left ankle and shoulder disabilities (in a 
separate decision/remand), appellate consideration of the 
veteran's claim for Vocational Rehabilitation under the 
United States Code, Tile 38, Chapter 31 must be deferred 
pending completion of the requested development and the RO's 
rating of the veteran's low back disability.

Accordingly, the claims for Vocational Rehabilitation under 
the United States Code, Tile 38, Chapter 31, is REMANDED to 
the RO for the following action:  

Following any additional development found 
necessary by the RO as the result of the 
Board's grant of service connection for a 
chronic low back strain and the 
readjudication of the two remaining claims 
for service connection noted above, the RO 
should readjudicate the claim for 
Vocational Rehabilitation under the United 
States Code, Tile 38, Chapter 31.  If that 
benefit  remains denied, the appellant and 
his representative should be provided an 
SSOC and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


